Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim set filed on 02/04/2021 is not entered.  However, the claim set and figure filed on 02/22/2021 are OK TO ENTER and for allowance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art combination was Papas in view of Chen and Alexander shown in prior office action, and the combination teaches one HVAC unit and its refrigerant circuit sensor and controller and economizer in an HVAC system.  The prior art combination fails to teach two sets of HVAC units, wherein each set having its own refrigerant circuit sensor and controller and economizer.  If the combination were to be modified to duplicate another set of HVAC unit in the system, it would have required substantial modification (such as creating space for new apparatus or change system configuration) to the HVAC system of the prior art combination in order to install an additional set of HVAC unit.  Such modification would be a hindsight reconstruction and would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KO-WEI LIN/Examiner, Art Unit 3762            
                                                                                                                                                                                         /VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762